Citation Nr: 0510372	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  01-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a status post fracture fourth metatarsal bone of 
the right foot.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from January to May 1999.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2003, the veteran was afforded a travel Board 
hearing; the transcript is of record.

In February 2004, the matter was Remanded for further 
development to include obtaining updated VA medical records 
and to afford the veteran a VA examination.  A review of the 
record shows that the RO has complied with all remand 
instructions, to the extent necessary.  Stegall v. West, 11 
Vet. App. 268 (1998).

In the May 2000 rating decision, the RO granted service 
connection for a status post fracture fourth metatarsal bone 
of the right foot, assigning an initial noncompensable 
rating, effective May 1999.  The veteran appealed the RO 
determination, submitting a timely VA Form 9 in August 2001.  
In an October 2004 Supplemental Statement of the Case, the RO 
increased the initial disability rating to 10 percent, 
effective May 1999.  Although an increased rating has been 
granted, the issue of entitlement to a rating in excess of 10 
percent for a status post fracture fourth metatarsal bone of 
the right foot remains in appellate status, as the maximum 
schedular rating has not been assigned.  AB v. Brown, 6 Vet. 
App. 35 (1993).



FINDINGS OF FACT

The veteran's disability of the fourth metatarsal bone of the 
right foot is manifested by subjective complaints of pain, 
and objective findings of malunion and normal range of 
motion.



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for a status post fracture fourth metatarsal bone of 
the right foot have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, an application 
claiming entitlement to service connection for a fracture to 
the fourth right metatarsal bone in the right foot was 
received in September 1999.  A May 2000 rating decision 
granted service connection, and a noncompensable rating was 
assigned.  The veteran filed a timely Notice of Disagreement 
in March 2001, and a Statement of the Case was issued in May 
2001, which contained provisions regarding the VCAA.  A 
timely substantive appeal was filed and the matter was 
certified to the Board.  As previously noted, the matter was 
remanded in February 2004 for further development consistent 
with the VCAA.  Subsequently, a VCAA letter was issued in 
March 2004.  This letter notified the veteran of what 
information and evidence is needed to substantiate her claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in March 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to re-certification to the Board.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file, as are post-service private medical records, and 
treatment records from the VA Medical Centers (VAMC) in New 
Orleans, Louisiana and Alexandria, Virginia.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim for an increased rating.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2004).  

The veteran was afforded VA medical examinations in October 
1999, June 2001, and March 2004.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issue of entitlement to a rating 
increase.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Thus, the Board finds that another examination is not 
necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Factual Background

Service medical records reflect that the veteran fractured 
her fourth metatarsal bone on the right foot in April 1999 
during basic training.  She was placed in a short leg non-
weightbearing cast for four weeks, and, thereafter, was 
placed in another cast for three to four weeks.  Subsequent 
to a June 1999 examination, she was immobilized in a post-
operative shoe.  As a result of her disability, she was 
medically discharged from service.

At an October 1999 VA examination, the veteran reported pain 
of 8 on a 10 point scale.  She reported worse pain when 
standing for four hours or walking one mile.  She denied the 
use of a crutch, brace or cane.  Physical examination 
revealed tenderness, secondary to a healing fracture of the 
fourth metatarsal bone.  The examiner diagnosed status post 
fracture of the fourth metatarsal bone of the right foot with 
no limitation of motion or function.

An October 1999 X-ray examination of multiple views of the 
right foot showed presence of healing of the fracture of the 
mid shaft of the fourth metatarsal.  Alignment was 
satisfactory.

In November 1999, the veteran underwent an examination at the 
Bayne-Jones Army Community Hospital in Fort Polk, Louisiana, 
for the Medical Evaluation Board.  The veteran complained of 
pain, described as sharp, burning with stiffness and spasms, 
in the dorsal and plantar aspects of the lateral forefoot.  
She complained of worse pain midday at the beginning of 
ambulation, lasting until retiring at the end of the evening.  
She stated that any movement of the right foot caused pain, 
and described the intensity of pain as 8 on a 10 point scale.  
The veteran reported the condition worsened with walking, 
standing for long periods of time, and improved with 
medications for pain, and resting.  On physical examination, 
she had no erythema, edema or ecchymosis surrounding the 
right foot.  The subtalar joint, metatarsal joint and ankle 
joint ranges of motion were within normal limits without 
crepitus.  The first metatarsophalangeal joint range of 
motion was full and active.  There was tenderness to 
palpation to the third metatarsal in the midshaft region.  
There was mild pain with midfoot inversion and eversion.  No 
tenderness was noted in the third intermetatarsal space.

A September 2000 X-ray examination of multiple views of the 
right foot showed no definite fracture, bony pathology, or 
soft tissue calcification.  Deformity of the fourth 
metatarsal was revealed.  The impression was no acute 
fracture and deformity of the fourth metatarsal.

In June 2001, the veteran was afforded another VA 
examination.  The veteran reported pain "all the time" with 
no precipitating or alleviating factor.  She denied the use 
of crutches or insert in her shoes.  She had not undergone 
surgery on her foot.  She reported working as a licensed 
practical nurse at a nursing home.  On physical examination, 
range of motion was normal at the ankle.  There was no 
swelling.  There was good posterior tibial and dorsalis pedis 
pulse present.  There was no tenderness over the foot.  
Special attention was given to the fourth metatarsal, and no 
deformity was observed.  There was no pain with motion, no 
swelling, and no weakness.  Gait was normal.  There was no 
callus, and there were no skin changes or postural 
abnormalities.  There was no hammertoe, claw toe or any other 
deformity in the forefoot or midfoot.  Alignment was normal, 
and there was no versus or valgus deformity.  The examiner 
opined that there was no functional loss and no pain on 
motion.

Correspondence dated in November 2001 from Dr. James P. 
David, indicate that the veteran was referred for symptoms of 
burning pain in the lower extremity.  Dr. David rendered a 
tentative diagnosis of sympathetic dystrophic pain, 
associated with swelling, discoloration and sensitivity to 
touch.

In March 2002, the veteran apparently was in an automobile 
accident.  She underwent treatment with Dr. McCann from March 
to June 2002, for neck, back, and right ankle pain.  She 
continued to complain of pain in the subsequent months, and 
in June, a physical examination of the ankle was negative.  

Medical records from the VAMC New Orleans dated in November 
2001 through June 2002 and VAMC Alexandria dated in January 
2002 through December 2003, reflect treatment for malunion 
right foot fourth metatarsal.

In July 2003, the veteran was afforded a travel Board 
hearing.  The veteran reported daily pain, and wearing an 
insole. 

In March 2004, the veteran underwent another VA examination.  
She reported pain in the foot, heel, ankle, anterior shin, 
knee, and radiating into the lateral thigh and buttocks.  She 
reported that radiation of pain from the foot upwards in the 
left lower extremity began about six months after the injury.  
Pain could be in the foot but after walking, the pain 
radiated up the left lower extremity as described.  She rated 
her pain intensity as a 6 on a 10 point scale.  She reported 
weakness in the feet and the right lower extremity and a 
tendency to put more weight and pressure on her left foot.  
Additionally, she tended to supinate the right foot while 
walking.  She reported stiffness in the foot and ankle, but 
denied heat or redness in the foot.  She reported fatigue in 
the right foot, and lack of endurance in the right lower 
extremity.  She reported pain while at rest.  When standing 
for a prolonged period of time or walking she reported that 
her pain increased to a 7 on a 10 point scale.  She reported 
flare-ups of pain in her right foot and right lower 
extremity, citing an increase of pain to a 9 on a 10 point 
scale.  She reported that flare-ups occurred at least two 
times a month, lasting about two days.  Flare-ups could be 
precipitated by weather changes or be spontaneous or with 
overuse.  When experiencing flare-ups, she continued to work 
but with much more pain.  She denied the use of a crutch, 
cane or brace; however, she reported wearing an insert in her 
shoe.  Her employment as a licensed practical nurse 
necessitated her to be on her feet, consequently she required 
narcotic medication to function in her job.  She claims 
limitation in her daily life in any function requiring 
walking or standing.  Due to the intake of narcotics, she 
complained of drowsiness.

On physical examination of her foot, she had fairly marked 
pes planus.  On the right foot on the plantar surface under 
the fifth metatarsal head there was a callus.  The pulses 
were good in the feet and there was no breakdown of the skin.  
Active range of motion of the right ankle was normal at 0 to 
20 degrees, and in plantarflexion was normal at 0 to 42 
degrees.  As the active range of motion in dorsiflexion and 
plantarflexion was essentially normal, there was no need to 
carry out passive motion.  Active inversion of the right foot 
was 0 to 55 degrees and active eversion of the right foot was 
0 to 55 degrees.  There was no pain on motion of the right 
foot or ankle.  The veteran was instructed to carry out 
repetitive movements in first ankle dorsiflexion and 
plantarflexion and repeated these movements ten times.  She 
also repeated inversion and eversion of her foot ten times.  
She was able to carry out ten repetitions of these movements 
in both the right ankle and foot.  Range of motion was 
measured at the completion of the last repetition in the 
right ankle and dorsiflexion was 0 to 20 degrees, and 
plantarflexion was 0 to 50 degrees.  After ten repetitions in 
inversion and eversion of the right foot, the inversion was 0 
to 60 and eversion range of motion was 0 to 60 degrees.  

In the left foot, range of motion for inversion was 0 to 50, 
and the range of motion for eversion was 0 to 65.  She had 
adequate strength and function to carry out a normal range of 
motion in dorsiflexion, plantarflexion of her ankle and 
eversion and inversion of her foot, and she was able to do 
ten repetitions of these motions without fatigue and without 
pain.  There was no edema, instability, weakness, or 
tenderness of the feet or ankle.  Her gait was normal.  She 
was able to walk on her heels and could walk with her foot 
supinated and pronated.  She was able to walk on her toes but 
experienced pain in the right foot.  No ulcers or vascular 
changes of the skin were observed; the skin was normal.  She 
had good and full pulses in the posterior tibial and dorsalis 
pedis bilaterally.  The posture on standing, squatting, 
supination, pronation, and rising on the toes and heels were 
normal.  She did not have hammertoes, high arch, or clawfoot.  
She had obvious flat foot with almost a nonexistent arch.  On 
weightbearing, the Achilles tendon alignment in spite of her 
marked flatfoot was straight or vertical and she was not in 
Valgus alignment.  The Achilles tendon alignment appeared to 
be normal and there was no need for manipulation to change 
it.  There appeared to be normal alignment of the forefoot 
and midfoot.  

An X-ray examination of three views of the right foot 
revealed the residual deformity at the fourth metatarsal 
suggesting an old healed fracture.  The remaining bony 
structures, joint spaces, and soft tissues were unremarkable.  
The impression was that of no acute bony injury.  There was 
the old healed fracture of the fourth metatarsal with some 
residual deformity.  An X-ray examination of two views of the 
right ankle, revealed no evidence of acute fracture or 
dislocation.  The joint spaces were intact.  The overlying 
soft tissues were unremarkable.  There was no acute bony 
injury. 

The diagnosis was old fracture, fourth right metatarsal with 
sequelae of chronic pain, right foot but without limitation 
of motion of the right foot and right ankle.  The examiner 
also diagnosed reflex sympathetic dystrophy with pain in the 
right foot with radiation of pain up right leg, right thigh, 
and right buttock as sequelae of fracture of the fourth right 
metatarsal.  

The examiner noted that there was no evidence of deformity 
other than a very marked pes planus.  There was good range of 
motion of the ankle in dorsiflexion and plantarflexion, and 
good range of motion of the foot in inversion and eversion.  
No swelling or muscle spasm was noted.  The pain was noted 
when the veteran attempted to stand on her toes.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

A 10 percent evaluation is warranted for moderate mal-union 
or non-union of the tarsal or metatarsal bones, a 20 percent 
evaluation is assignable for moderately severe mal-union or 
non-union, and a 30 percent evaluation is warranted for 
severe mal-union or non-union of the tarsal or metatarsal 
bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2004).

III.  Analysis

The record reflects that the RO has rated the veteran's right 
fourth metatarsal fracture of the right foot under Diagnostic 
Code 5283.  In this case, the Board has considered whether 
another rating code is more appropriate than the one used by 
the RO, but concludes that given her medical history and 
current symptomatology, the currently assigned diagnostic 
code is appropriate.  See Tedeschi v. Brown, 7 Vet. App. 411 
(1995).

The Board finds that the symptomatology referable to the 
veteran's fourth metatarsal fracture disability does not more 
nearly approximate the criteria for a 20 percent rating under 
Diagnostic Code 5283.  The Board has carefully reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against the grant of a rating in excess of 10 
percent for the veteran's disability.  

A 20 percent disability rating requires moderately severe 
malunion of the metatarsal bones.  There is no evidence that 
the veteran's fourth metatarsal fracture is moderately 
severe, as objective findings indicate normal range of 
motion, and no findings of edema, instability, weakness, or 
tenderness of the feet or ankle.  The veteran's gait was 
normal, and she only complained of pain in the right foot 
when walking on her toes.  Although she wore an insert in her 
shoe, she did not require the use of a crutch, cane, or 
brace.  On X-ray examination, residual deformity of the 
fourth metatarsal was revealed, but there was no acute bony 
injury.  The Board recognizes the veteran's complaints of 
pain in the foot radiating to the ankle, shin, knee, thigh 
and buttocks; however, the Board notes that in the October 
2004 Supplemental Statement of the Case, service connection 
was established for reflex sympathetic dystrophy, right foot, 
secondary to status post right fourth metatarsal fracture 
with deformity on X-ray, and a 10 percent disability rating 
was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8725.  
This rating assignment is based on the veteran's complaints 
of radiating pain, and the March 2004 diagnosis of reflex 
sympathetic dystrophy in the right foot.  The purpose of the 
current review, is to make a finding regarding only the 
disability of the fourth right metatarsal of the right foot.  
Therefore, based on a review of the evidence of record, the 
Board concludes that the criteria for a 20 percent rating for 
the veteran's disorder have not been met under Diagnostic 
Code 5283.  

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran.  
The Board acknowledges the veteran's complaints of pain; 
however, finds that this is adequately considered under the 
provisions of Diagnostic Code 5283.  DeLuca, 8 Vet. App. at 
206.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's fourth metatarsal fracture disorder has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  The veteran is employed as a licensed 
practical nurse.  At the March 2004 VA examination, the 
veteran reported that when experiencing flare-ups, she 
continued working with much more pain.  She also reported 
that she required narcotic medication to function in her job.  
VA's General Counsel has noted "mere assertions or evidence 
that a disability interferes with employment" is not enough 
to warrant extra-schedular consideration.  Rather, 
consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  Such a showing has not been made in this case.  
Likewise, there is no evidence of record showing that the 
veteran has been frequently hospitalized due to her status 
post right fourth metatarsal fracture.  Accordingly, the 
Board finds that 38 C.F.R. § 3.321 is inapplicable.

Overall, impairment of the fourth metatarsal fracture of the 
right foot more nearly approximates the rating criteria for a 
10 percent evaluation pursuant to Diagnostic Code 5283.  
Thus, the veteran's claim for an evaluation in excess of 10 
percent for the claimed disorder is denied.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 10 percent is 
not warranted for the veteran's disability.  Accordingly, the 
benefit sought on appeal is denied.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for a status post fracture fourth metatarsal bone of 
the right foot is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


